Gilbert, J.
A petition in equity was filed, seeking to cancel described deeds. After introduction of evidence the court directed a verdict for the plaintiffs. The exception is to the overruling of the motion for new trial, consisting of the general grounds and four grounds by amendment.
One of the special grounds complains óf the admission of evidence over the objection of movant. The evidence is not set *122out. Another ground complains of the refusal of the court to allow the defendants to introduce evidence. This ground fails to show what the evidence would have been. Both of the grounds are incomplete, and raise no question for decision.
The court erred in directing the verdict, there being a dispusted issue of fact which should have been submitted to the jury.

Judgment reversed.


All the Justices concur.